*239OPINION OF THE COURT
Per Curiam.
By order of this Court, dated November 4, 1994, the Grievance Committee for the Ninth Judicial District was authorized to institute and prosecute a disciplinary proceeding against the respondent and the issues raised were referred to Frank M. Headley, Jr., Esq., as Special Referee, to hear and report.
A notice of petition and petition containing 13 separate charges of professional misconduct were personally served upon the respondent on December 27, 1994. The charges include neglect of legal matters entrusted to him, failure to communicate with a client and/or her new attorney, failure to turn over a client file to substitute counsel, failure to account to a client for services rendered, failure to return an unearned retainer fee, failure to cooperate with an investigation of the Grievance Committee, failure to maintain proper registration as an attorney and counselor-at-law, failure to notify a client of a hearing date, and failure to give a client adequate notice of a hearing date. The respondent has failed to answer the petition.
The respondent admitted service of the notice of motion for a default judgment on January 11, 1995. The respondent has failed to submit any papers in opposition to the default motion.
The charges, if established, would require the imposition of a disciplinary sanction against the respondent. Inasmuch as the respondent has chosen not to appear or answer these proceedings, the charges must be deemed established. The petitioner’s motion to hold the respondent in default and impose discipline is, therefore, granted. Accordingly, the respondent is disbarred on default and his name is stricken from the roll of attorneys and counselors-at-law.
Mangano, P. J., Bracken, Sullivan, Balletta and Gold-stein, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Dennis Beirne McCormick, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, sus*240pended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Dennis Beirne McCormick is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.